Citation Nr: 0332952	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  99-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation for 
diabetes mellitus, in excess of 40 percent prior to May 11, 
2000, and in excess of 60 percent thereafter.  

2.  Entitlement to an initial disability evaluation for 
peripheral neuropathy of the right lower extremity, in excess 
of 10 percent prior to November 2, 1998, and in excess of 40 
percent thereafter.  

3.  Entitlement to an initial disability evaluation for 
peripheral neuropathy of the left lower extremity, in excess 
of 10 percent prior to November 2, 1998, and in excess of 40 
percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1967 to 
February 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The appellant disagreed with the 
ratings assigned to diabetes mellitus and to peripheral 
neuropathy of both lower extremities, and this appeal ensued.  

In this decision, the Board denies the appellant's claim for 
an initial disability evaluation for diabetes mellitus, in 
excess of 40 percent prior to May 11, 2000, and in excess of 
60 percent thereafter.  The remaining issues on appeal 
(concerning the initial ratings for peripheral neuropathy of 
the right and left lower extremities) will be addressed in 
the Remand section of this document.  


FINDINGS OF FACT

1.  Prior to May 11, 2000, diabetes mellitus required 
insulin, restricted diet, and regulation of activities.  

2.  From May 11, 2000, diabetes mellitus required insulin, 
restricted diet, and regulation of activities, as well as the 
need for a wheelchair; there was no evidence indicating 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year, weekly visits to a 
diabetic care provider plus progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation for 
diabetes mellitus in excess of 40 percent prior to May 11, 
2000, are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2003).

2.  The criteria for an initial disability evaluation for 
diabetes mellitus in excess of 60 percent from May 11, 2000, 
are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for an increased evaluation, and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.159(b)(2) (2003).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Upon the appellant's 
disagreement with the rating assigned to the diabetes 
disability, the RO issued a January 1999 statement of the 
case telling her of the criteria for an increased rating and 
the evidence considered in evaluating the claim.  By letter 
in April 1999, the RO informed the appellant of a hearing 
scheduled in May, though the appellant canceled that hearing.  
By letters in April 2000 August 2000, the RO informed the 
appellant of examinations scheduled.  In June 2000 and April 
2003 supplemental statements of the case, the RO listed for 
the appellant the evidence considered, the legal criteria for 
evaluating the claim, and the analysis of the facts as 
applied to those criteria, thereby informing the appellant of 
the information and evidence necessary to substantiate the 
claim.  The April 2003 supplemental statement of the case 
also informed the appellant of the VCAA and or VA's 
implementing regulations.  In a June 2003 letter, the RO told 
the appellant of what information or evidence was still 
needed from her, and where that information or evidence 
should be sent.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claims, or of VA's or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The record includes VA clinical and 
hospital records through March 2003.  The appellant has not 
identified any other sources of treatment.  The Board 
concludes that VA has undertaken reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The RO afforded the appellant VA examinations in May 
and October 2000.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2003).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2003); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

The disability has been assigned a 40 percent evaluation from 
the date of the appellant's claim in October 1995 through May 
10, 2000, the date prior to a VA examination to assess the 
severity of the disability.  As of May 11, 2000, the rating 
is 60 percent.  The criteria used to assign these evaluations 
is that of Diagnostic Code 7913 for diabetes mellitus:  

10 percent:  Manageable by restricted diet only.  

20 percent:  Requiring insulin and restricted diet, 
or; oral hypoglycemic agent and restricted diet.  

40 percent:  Requiring insulin, restricted diet, 
and regulation of activities.  

60 percent:  Requiring insulin, restricted diet, 
and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus 
complications that would not be compensable if 
separately evaluated.  

100 percent:  Requiring more than one daily 
injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous 
occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated.  

38 C.F.R. § 4.119 (2003).  Evaluate compensable complications 
of diabetes separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  Id., Note 1.  

VA hospital records in January 1996 indicate that the 
appellant had a history of noninsulin-dependent diabetes 
mellitus for the previous two years.  She was treated for 
chest pain, though heart disease was not found.  

VA examination in August 1998 shows that the appellant began 
the use of insulin for control of the diabetes in 1997.  She 
denied any evidence of keroacidosis, but claimed multiple 
hypoglycemic reactions averaging once per month (the most 
recent was 1.5 months previously).  She was on a restricted 
1,200 calorie diet and had lost 15 pounds over the previous 
several months.  Her activities were restricted - she arrived 
in a wheelchair - and she had difficulty ambulating because 
of peripheral neuropathy.  Also noted were cardiac and visual 
problems.  She was treated with insulin twice daily, visits 
to a diabetic care providers once every three months.  The 
diagnosis was insulin dependent diabetes mellitus that was 
etiologically related to an 1969 in-service finding of 
diabetes.  

VA hospital records in August 1998 indicated that the 
appellant was treated for complaints of chest pain, radiating 
left arm pain, and shortness of breath.  The diagnoses 
included atherosclerotic heart disease, insulin-dependent 
diabetes mellitus, peripheral neuropathy secondary to 
diabetes, and hyperlipidemia.  

VA treatment records in 1998 through 2000 indicated the 
appellant had continuing need for insulin and restricted diet 
and activities.  VA treatment records in January and 
September 2000 noted that the diabetes was not under control.  

VA examination on May 11, 2000, indicated the appellant was 
treated with insulin, was followed by a diabetic care 
provider once every three months, and had frequent 
hospitalizations at a VA medical facility.  He had also been 
seen by dietitians and was on a restricted diet.  She was 
confined to a wheelchair and had increasingly restricted 
activities.  The diagnosis was insulin dependent diabetes 
mellitus, with complications of peripheral neuropathy, heart 
disease, peripheral vascular disease, and retinopathy and 
nephropathy.  

VA examination in October 2000 indicated the appellant 
injected insulin twice daily.  She had been hospitalized in 
August and September 2000 due to uncontrolled blood pressure, 
which she reported was due to her not taking her medication 
properly.  She had lost 30 pounds in the previous year and 
restricted her activities, as she is confined to a motorized 
wheelchair.  She sometimes used crutches at home, though has 
had an increasing number of falls.  Also noted were cardiac 
and visual problems.  The impression was insulin-dependent 
diabetes mellitus with well-controlled incontinence and 
bilateral diabetic neuropathy of the lower extremities.  In 
an addendum a few days later, the examiner reported no 
diabetic signs or symptoms in either eye.  

VA treatment records in March 2003 indicated that the 
appellant had diabetes mellitus, for which she used insulin 
twice per day and, because of peripheral neuropathy, a 
wheelchair.  

For the period before the May 11, 2000, examination, the 
disability has been assigned a 40 percent evaluation.  This 
evaluation appears to accurately compensate the appellant, 
for it indicates the need for insulin, restricted diet, and 
regulation of activities to control the diabetes.  Although 
VA hospital records in January 1996 indicated that the 
appellant had a history of noninsulin-dependent diabetes 
mellitus for the previous two years, the VA examination in 
August 1998 indicated that the appellant began the use of 
insulin for control of the diabetes in 1997.  This 
examination further revealed a restriction in diet and 
activities, thereby corresponding to the criteria for a 40 
percent evaluation.  Similar findings are found in the VA 
hospital and treatment records in 1998 through 2000.  The 
evidence does not support a 60 percent evaluation during this 
period.  Beyond the need for insulin, restricted diet, and 
restriction in activities, a 60 percent evaluation requires 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider.  The August 1998 examination 
specifically noted the lack of any evidence of keroacidosis, 
and there is no further indication of hypoglycemic reactions 
necessitating hospital treatment or the need for visits to a 
diabetic care provider more than once every three months.  In 
light of the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against an initial evaluation in excess of 40 
percent for insulin dependent diabetes mellitus.  

The VA examination on May 11, 2000, indicated the appellant 
was treated with insulin and restrictions on diet and 
activities, and had frequent hospitalizations at a VA medical 
facility.  Although there was no further increase in the need 
to consult a diabetic care provider or any indication of 
keroacidosis, the examination revealed complications of 
peripheral neuropathy, heart disease, peripheral vascular 
disease, and nephropathy, and the VA examination in October 
2000 noted a hospitalization in August and September 2000 due 
to uncontrolled blood pressure.  Though she was confined to a 
motorized wheelchair, she sometimes used crutches at home, 
with an increasing number of falls.  VA treatment records 
through March 2003 continued to show the use of insulin and 
the need for a wheelchair.  The RO found this evidence 
consistent with the criteria for a 60 percent evaluation 
effective the date of the May 11, 2000, VA examination.  The 
Board finds there is no further evidence to suggest episodes 
of ketoacidosis, hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, progressive loss of weight and 
strength, or further complications that would be compensable 
if separately evaluated.  In light of the evidence of record 
and based on this analysis, it is the determination of the 
Board that the preponderance of the evidence is against an 
evaluation in excess of 60 percent from May 11, 2000.  


ORDER

Entitlement to an initial disability evaluation for diabetes 
mellitus in excess of 40 percent prior to May 11, 2000, is 
denied.  

Entitlement to an initial disability evaluation for diabetes 
mellitus in excess of 60 percent from May 11, 2000, is 
denied.  




REMAND

The ratings for peripheral neuropathy of the right and left 
lower extremities have been based on the criteria of 
Diagnostic Code 8520 for paralysis of the sciatic nerve.  

80 percent:  Complete paralysis; the foot dangles 
and drops, no active movement possible of muscles 
below the knee, flexion of knee weakened or (very 
rarely) lost.  

60 percent:  Severe incomplete paralysis, with 
marked muscular atrophy.  

40 percent:  Moderately severe incomplete 
paralysis.  

20 percent:  Moderate incomplete paralysis.  

10 percent:  Mild incomplete paralysis.  

38 C.F.R. § 4.124a (2003).  

Both disabilities were rated 10 percent disabling prior to 
November 2, 1998, when the evaluations were increased to 40 
percent disabling.  The question here is whether the evidence 
supports greater ratings for either disability during the 
period of this appeal.  

Through November 1, 1998, the evidence includes VA 
hospitalization for heart disease in January 1996, which also 
showed diabetic neuropathy and the use of a wheelchair.  VA 
hospital records in August 1998 also for treatment of heart 
disease again noted a diagnosis of peripheral neuropathy 
secondary to diabetes.  
VA examinations in August 1998 indicated the appellant had 
difficulty ambulating due to diabetic neuropathy and used a 
crutches or a wheelchair.  Examination revealed decreased 
vibratory sensation and decreased sensation to pin prick in 
both lower extremities.  VA neurologic examination in October 
1998 noted numbness and tingling in both lower extremities, 
some decreased vibratory sensation, and normal patellar and 
Achilles reflexes.  The diagnoses included peripheral 
neuropathy of the lower extremities secondary to diabetes.  

On November 2, 1998, VA treatment records showed neuropathy 
and pain causing difficulty sleeping, with the pain relieved 
by used of medication.  VA treatment records in January and 
February 1999 noted worsening neuropathy and pain in the 
legs.  It was noted that the appellant used a wheelchair and 
was obtaining a motorized scooter.  VA treatment records in 
May 1999 showed the use of a motorized scooter at work, which 
enhanced her ability to work as a full-time librarian, though 
she used crutches at home without difficulty.  It was noted 
that she had to ambulate with her knees locked.  

VA diabetes examinations in May and October 2000 indicated 
that the appellant was confined to an electric wheelchair, 
still worked regularly, had increased loss of strength in the 
lower extremities, and had a diagnosis of severe sensorimotor 
peripheral neuropathies of the lower extremities.  The May 
2000 examination referred to amplifying information in a 
peripheral nerves examination, which is not associated with 
the record.  The case is REMANDED for further development, to 
including finding the missing May 2000 peripheral nerves 
examination report and to conduct more timely examinations 
that can be used to rated these disabilities.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (PVA), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Federal Circuit's holding in 
PVA was similar to that reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a notice under the 
VCAA is misleading and detrimental to claimants whose claims 
are denied prior to the statutory one-year period provided 
for response.  Therefore, since this case is being remanded 
for additional development or to cure a procedural defect, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

The case is REMANDED for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), the implementing 
regulations, and any other applicable 
legal precedent.  

2.  Ask the VA Medical Center (VAMC) at 
Bay Pines, Florida, to determine whether 
a peripheral nerves examination conducted 
in or about May 2000 and to obtain a copy 
of the examination report.  Associate the 
copy obtained with the claims file.  If 
such an examination was not conducted or 
a copy cannot be obtained, ask the Bay 
Pines VAMC to record it in the claims 
file.  

3.  Schedule the appellant for a VA 
peripheral nerves examination to address 
the severity of the diabetic neuropathy 
affecting the right and left lower 
extremities.  Make the claims file 
available to the examiner for review 
before the examination.  Ask the examiner 
to specifically comment upon (1) whether 
there is complete or incomplete paralysis 
of each lower extremity; (2) whether 
there is dangling or dropping of a foot, 
active movement possible of muscles below 
the knee, or weakened or lost flexion of 
knee; and (3) if there is incomplete 
paralysis, whether it is severe with 
marked muscular atrophy, moderately 
severe, moderate, or mild.  The rationale 
for the opinions expressed should be set 
forth in an examination report associated 
with the claims file.  

4.  After the development requested above 
has been completed to the extent 
possible, review the record and 
adjudicate the claim.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



